Citation Nr: 0127096	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-19 654 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to assignment of a higher initial disability 
rating for PTSD, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
November 1970.  He also had periods of active duty for 
training as a member of the Missouri National Guard from 1970 
through 1990, including a verified period of active duty for 
training from May 1988 to December 1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which awarded service connection and 
assigned an initial 10 percent rating for PTSD.

The veteran requested a BVA Travel Board hearing in his 
November 1998 substantive appeal (VA Form 9).  The hearing 
was conducted in September 2001.  A transcript is of record.

The Board notes that, in a statement dated September 2000, 
the veteran raised a claim for service connection of a left 
small finger injury; and in a statement dated May 2001, the 
veteran raised a claim for service connection of bilateral 
hearing loss.  Also, in a VA Form 21-8940, dated September 
2001, the veteran raised a claim for a Total Disability 
Rating Based on Individual Unemployability (TDIU).  To the 
extent that the veteran wishes to pursue these claims, these 
issues are referred back to the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Prior to May 19, 2000, the veteran's PTSD was manifested 
by symptoms such as 
depressed mood, difficulty showing affection and interacting 
with others, difficulty in maintaining effective marital and 
family relationships, irritability, anger, impaired 
concentration and mild memory loss, difficulty sleeping, 
nightmares, flashbacks and intrusive thoughts, increased 
startle response, suicidal ideation but no plan and no 
history of an attempt.

3.  Subsequent to May 19, 2000, the veteran's PTSD is 
manifested by symptoms indicative of total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial disability 
rating higher than 30 percent, for PTSD, have not been met 
for the period prior to May 19, 2000.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. Part 4, including § 4.130, 
Diagnostic Code 9411 (2001).

2.  The criteria for assignment of an initial disability 
rating of 100 percent for PTSD have been met for the period 
subsequent to May 19, 2000.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.130, Diagnostic Code 
9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO provided the veteran 
with copies of the rating decisions, the statement of the 
case (SOC) and supplemental statement of the case (SSOC) 
concerning the evaluation of his disability and the rating 
criteria.  The veteran presented personal testimony at a 
hearing before the undersigned Member of the Board, conducted 
in September 2001.  All relevant and available outpatient 
treatment records were obtained and the veteran was provided 
a VA medical examination in April 1998.  The Board is unaware 
of any additional outstanding records pertaining to this 
issue.  Under the circumstances, the Board finds that the 
duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in cases where the claim for a higher evaluation 
stems from an initial grant of service connection for the 
disability at issue, "staged" ratings may be assigned if 
there is a material change in the degree of disability during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).

The history of this appeal is set forth as follows.  In a 
June 1998 rating decision, the veteran was granted service 
connection for PTSD, and received a 10 percent rating dating 
from March 23, 1998, the date of the original claim.  The 
veteran disagreed with the June 1998 rating decision, and 
initiated this appeal.  In a May 1999 rating decision, 
following the veteran's submission of additional evidence, 
the RO reconsidered the 10 percent rating and increased it to 
30 percent, effective from March 23, 1998.  The veteran 
continued to express his disagreement with that rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated).  Essentially, the veteran maintains that 
the 30 percent rating does not accurately reflect the level 
of impairment of his PTSD.  The Board notes that as the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period of the appeal.  Fenderson at 125-
126.

Subsequent to the initiation of this appeal and after the 
receipt of additional evidence, the RO issued a supplemental 
statement of the case (SSOC), continuing the 30 percent 
rating.  The rating decisions, the SOC following the 
veteran's notice of disagreement, and the SSOC all indicated 
that the veteran's pertinent records were considered, 
including VA treatment reports and the April 1998 VA 
examination.

The veteran is presently assigned a 30 percent rating for 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under which a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A mental 
disorder is evaluated "based on all the evidence of record 
that bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination."  See 38 C.F.R. 
§ 4.126(a).  

Also, under this diagnostic code, a 50 percent rating is 
available for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is available for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

And finally, under this diagnostic code, a 100 percent 
evaluation is available for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Reviewing the more recent evidence of record reveals the 
following.  Outpatient treatment records from September 1997 
to April 1998 show complaints of panic attacks, decreased 
concentration, short-term memory impairment, inability to 
show affection to loved ones, diminished interest in things 
the veteran once enjoyed, increased startle response, 
increased irritability, problems with anger, suicidal 
ideation, but no attempts, and feelings of guilt.  The 
veteran reported flashbacks and intrusive thoughts.  He 
stated that he often became nauseated when he thought of 
certain incidents, which occurred in Vietnam.  The veteran 
described a recent incident where he confused his 
girlfriend's snoring with an incident he experienced in 
combat.  The veteran started attacking his girlfriend and 
pulling her hair.  The veteran complained of sleeplessness, 
only getting about three hours at a time; he stated that he 
would sometimes awake with a bloody mouth from gritting his 
teeth.  On one occasion, the veteran was noted to have a 
flattened affect, and was also noted to be tearful and sad.  
The examiner noted problems with depression, including one 
severe depressive episode.  

The report of a VA examination conducted in April 1998 
reflects complaints such as forgetfulness and difficulty in 
maintaining motivation, the veteran reported that he quits 
easily.  The veteran also complained of sleep disturbance, 
which he said was improving at that time, such that he was 
getting 6 to 7 hours per night, but was under medication.  He 
reported recurrent distressing dreams about Vietnam, about 
once per month, and recurrent thoughts about Vietnam, 
triggered by odors and sounds.  He also was easily startled 
by loud noises.  He denied suicidal or homicidal thoughts.  
At the time of the examination, the veteran stated that he 
was employed as a teacher and did some construction work as 
well; he drank two to three beers a day; he lived by himself, 
and stated that he had about six friends.  He stated that he 
still felt there was a purpose to his life.  The veteran 
reported witnessing and taking part in several traumatic 
events while in Vietnam.  He expressed feelings of guilt 
stemming from military events.  The veteran reported a 
history of abuse by his father.  The veteran had recently 
lost his mother.  

Findings of the examiner include a neutral, calm and mildly 
restricted affect and clear, coherent, logical, and goal 
directed speech with normal cadence; attention and 
concentration were noted to be mildly compromised; judgment 
was grossly intact.  He was dressed and groomed 
appropriately; he displayed fair insight; he denied 
hallucinatory experiences or any delusions; his GAF score was 
80 overall, 85 for PTSD.  He was noted to be oriented times 
four with a polite attitude, but made no eye contact.  The 
examiner diagnosed PTSD.  The severity of psychosocial 
stressors was listed as moderate at the time of the 
examination.

Outpatient treatment records from May 1998 to June 1998 show 
complaints of the veteran such as increased startle response, 
inability to organize household tasks, such as paying bills 
on time.  He feared his relationship with his girlfriend was 
ending due to his inability to get close to her.  He stated 
that he was more isolated and was avoiding people, and that 
he was more depressed recently, but he denied suicidal 
ideation.  He reported sleeping well with medication, but 
gritting his teeth during sleep.  He recalled disturbing 
memories of incidents in Vietnam; he complained of bad 
memories, which were triggered by bodies of water and 
flashbacks at the sight of fish swimming in water.  Findings 
included good overall cognitive functioning, average 
intellectual functioning, and mild levels of emotional 
distress.  Testing indicated that he was in the mild range of 
depressive symptoms.  Diagnoses rendered included PTSD with 
psychotic features and depression.

In June 1998, the veteran underwent a PTSD evaluation.  At 
that time he was experiencing chronic anxiety and he related 
episodes of unprovoked panic attacks.  He complained of anger 
problems, and concentration problems  He reported that he had 
been married 5 times.  He experienced chronic insomnia with 
increased movement during sleep, night sweats and nightmares.  
He reported intrusive imagery but he denied delusions and 
hallucinations that were not hypnogenic.  He complained of an 
increased startle response and increased vigilance.  The 
veteran denied a history of abuse.  The veteran stated that 
he did not like crowds but he did not relate a phobic 
avoidance of crowds.  He reported no history of suicide 
attempts, and denied delusions, illusions or hallucinations 
at that time.  Findings of the examiner showed the veteran to 
be alert and oriented times four with an affect described as 
anxious, of moderate intensity, constricted, and related; a 
history that was not thought to be consistent with panic 
disorder; goal directed thought with no formal thought 
disorder; and prosody was intact with no aphasic errors.  The 
veteran had no active suicidal or homicidal ideation and no 
psychotic symptoms.  The examiner estimated a GAF score of 
65.  Diagnosis was of PTSD with alcohol abuse in partial 
remission.

In December 1998 the veteran attended a four-week PTSD 
treatment program.  During this period he complained of 
feeling irritable and depressed, and experiencing nightmares 
and flashbacks, but denied visual or auditory hallucinations.  
During counseling, he was noted to have a mildly restricted 
affect, normal speech, and logical and goal directed thoughts 
without loosening of association, flight of ideas or 
blocking; and he was able to follow complex directions.  He 
had some problems with short-term memory and concentration.  
He was appropriately dressed and groomed, and no psychosis 
was present.  He was alert, oriented times four, friendly and 
cooperative.  Although he reported that he did not trust 
other people and had difficulty interacting with other 
people, he was noted to have initiated conversations with 
staff and peers, and to have interacted appropriately with 
others during the program.  He was found to have chronic 
suicidal ideation, but none at that time, and he was noted to 
be depressed.  
GAF scores were recorded at 55.  Diagnoses included PTSD and 
chronic depressive disorder.

Outpatient treatment records from August 1999 to September 
2001 showed subjective complaints of depression, including 
some suicidal ideation but no plan, and conflicts in the 
veteran's marriage due to anger and irritability.  The 
veteran stated that he would start crying for no obvious 
reason; he had problems with anger but denied loss of 
control; he would experience road rage and he feared he might 
hurt one of his students, stating that he would stop teaching 
at the end of the term due to his symptoms.  He stated that 
he would wake frequently and continued to experience vivid 
intense combat related nightmares.  Findings of the examiner 
included a flat, blunted affect adequate hygiene and 
grooming.  The veteran was alert and oriented times three.  
He had poor eye contact; the veteran looked away from the 
examiner.  The examiner found no thought disorder; recent and 
remote memory were intact.  The veteran spoke with normal 
volume, rhythm and clarity; he had no difficulty in word 
finding or use of words.  The veteran exhibited no evidence 
of delusions.  A GAF score of 50 was recorded in May 2001.  

The veteran presented personal testimony at a September 2001 
Travel Board hearing.  At that time, he stated that he had 
trouble remembering things, and that sometimes his mind went 
blank.  He had missed appointments due to memory problems.  
He stated that he had crying spells, especially when he was 
reminded of the killing and death he experienced.  He stated 
that he felt as if he had no destination.  He had trouble 
completing projects and would often rather watch TV. When he 
awoke, he would often still feel tired and it would take a 
while for him to get motivated.  Although he would hunt with 
friends once a year, he had lost interest in hobbies such as 
boating, and attending social and sporting events.  He did 
not like being around crowds.  He stated that he was married 
at the time of the hearing, and that that was his sixth 
marriage.  He was uncomfortable and angry around certain 
family members and could not spend any time with them.  

He stated that he last worked as a business teacher at a 
community college in May 2000.  He had worked there for 25 
years and left because of his anger problem, a fear that he 
would harm his students, and due to his difficulty with 
concentration.  He stated that he would like to go back to 
work if he thought he could handle it mentally and physically 
(he also had a heart condition).  He stated that he had 
trouble controlling his anger and had a "short fuse."  This 
was also manifested by incidents of road rage, confrontations 
with family members, and confrontations at work.  One 
confrontation at work contributed to his quitting his job.  

In other incidents, he stated that he awoke beating his 
former wife, and also awoke attacking a girlfriend.  He 
stated that he had suicidal thoughts, but also had strong 
convictions against killing himself.  He stated that he had 
trouble sleeping, and would toss and turn.  He would awaken 
several times to check that the house was secure.  He stated 
that he had nightmares and thoughts of dead people.  He 
stated that recent events at the World Trade Center and 
Pentagon brought back unpleasant memories of recovering the 
remains of an aircrew in Vietnam.  Even with the passage of 
time, the image was vivid and hard to put out of his mind.  
The sight of a dead animal would trigger memories and 
thoughts of death, as he experienced it in Vietnam.  He 
stated that fireworks, such as at Fourth of July celebrations 
upset him.  He would flinch at loud noises, such as 
backfires.  He stated that he received treatment from the VA 
medical center in Poplar Bluff, and that he had attended a 
three-week PTSD program in Little Rock Arkansas in 1998.  He 
stated that he was on medication to help with sleep problems, 
depression and irritability.  He stated that his symptoms had 
gotten progressively worse over the year prior to the 
hearing.

I.  Prior to May 19, 2000

In view of the evidence presented, the Board finds that, for 
the period from March 23, 1998 to May 19, 2000, the veteran's 
PTSD is properly rated under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (PTSD), at a 30 percent rating.  The evidence shows 
that the veteran's symptomatology during this time period 
consisted of depression, difficulty showing affection, and 
distancing himself from others, difficulties in maintaining 
an effective marital relationship, irritability, anger, 
concentration and short-term memory problems, difficulty 
sleeping, nightmares and flashbacks, and intrusive thoughts 
about experiences in Vietnam, increased startle response, 
occasional suicidal ideation, but with no plan and no history 
of an attempt.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 50 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD) 
for the period from March 23, 1998 to May 19, 2000.  The 
Board notes some findings consistent with a 50 percent 
rating, however, there is no evidence of criteria such as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; or impaired abstract 
thinking.  Although there is evidence of short-term memory 
loss during this period, the Board notes the finding in a 
June 1998 evaluation that noted the veteran's memory to be in 
the low-average range.  The Board finds that this level of 
impairment is more consistent with the "mild memory loss," 
characteristic of the 30 percent level than with "impairment 
of short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks)," 
characteristic of the 50 percent level.  The Board also notes 
evidence of depressed mood, anxiety, and panic attacks, and 
finds that while these are elements of both the 50 percent 
level and the 30 percent level, the level of symptomatology 
shown by the evidence is more consistent with a 30 percent 
evaluation.  As to occupational impairment during this 
period, the Board notes that the veteran was still employed 
as a teacher and had retained the same job for 25 years.

Finally, the GAF scores measured during this time ranged from 
85, as measured in the April 1998 VA examination, to 55, as 
measured during the December 1998 PTSD treatment program.  
These scores are indicative of, at worst, moderate difficulty 
in social and occupational functioning.  At the higher end, 
they are indicative of minimal symptoms.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV); 38 C.F.R. § 
4.130.  The Board finds that these scores, when considered in 
conjunction with the other evidence of record more nearly 
approximate the symptomatology consistent with a rating of 30 
percent for the veteran's service-connected PTSD, as 
demonstrated over the period from March 23, 1998 to May 19, 
2000, and a higher evaluation for this period is not 
warranted.

II.  Subsequent to May 19, 2000

In the Board's view, in the period after May 19, 2000, the 
veteran's service-connected PTSD is productive of 
symptomatology which is consistent with the criteria provided 
for a 100 percent rating under DC 9411 (PTSD).  As stated in 
the evidence above, May 19, 2000 is the date that the veteran 
testified he was last employed.  As such, the Board finds 
that this is the earliest date as of which it is 
ascertainable that an increase in disability had occurred.  
See 38 U.S.C.A. § 5110(b)(2).  The evidence of the veteran's 
condition subsequent to this date is reflective of serious 
impairment in the veteran's social and occupational 
functioning.  In addition to evidence that the veteran left 
his job of almost 25 years, due to his fear that he could no 
longer keep his anger and frustration in check, and due to 
his inability to concentrate, the veteran also submitted 
evidence indicating that he was experiencing serious problems 
in his marriage, and was at one point close to a separation.  
Further evidence of impairment of social functioning was 
presented in the September 2001 hearing, where the veteran 
testified that he was so angered and frustrated by certain 
family members that he could not stand to be around them and 
refused to go to a family gathering where they would be 
present.

In addition, the veteran's most recent GAF score of 50, which 
was measured in the May 2001 evaluation is indicative of 
serious impairment in social or occupational functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV); 38 C.F.R. § 
4.130.  The Board finds that this score, when considered in 
conjunction with the other evidence of record more nearly 
approximates the symptomatology consistent with a rating of 
100 percent for the veteran's service-connected PTSD.  The 
provisions of 38 C.F.R. § 4.7 have been utilized to resolve 
any doubt in the veteran's favor.


ORDER

The schedular criteria not having been met, the claim for 
entitlement to assignment of an initial disability rating in 
excess of 30 percent for PTSD, prior to May 19, 2000, is 
denied.

Subject to the rules and regulations governing awards of 
monetary benefits, a 100 percent rating for PTSD is granted 
subsequent to May 19, 2000.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

